Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/732765. Claims 1-16 are pending examination.	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/02/2020-01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), and claim(s) 9 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 9 is/are drawn to one of the statutory categories of invention.
Claims 1-16 are directed to generating a transaction message request with reward points for rebate of a transaction amount of the payment transaction and transmitting the message to a payment network. Specifically, the claims recite storing, a plurality of account profiles, wherein each account profile includes data related to a reward account including at least an account identifier and a point amount; mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, database, device, processing device, account database, record database, receiving device, processing device, and a transmitting device merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, database, device, processing device, account database, record database, receiving device, processing device, and a transmitting device perform(s) the steps or functions of storing, a plurality of account profiles, wherein each account profile includes data related to a reward account 
step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, database, device, processing device, account database, record database, receiving device, processing device, and a transmitting device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating a transaction message request with reward points for rebate of a transaction amount of the payment transaction and transmitting the message to a payment network. As discussed above, taking the claim elements separately, the system, database, device, processing device, account database, record database, receiving device, processing device, and a transmitting device perform(s) the steps or functions of storing, a plurality of account profiles, wherein each account profile includes data related to a reward account including at least an account identifier and a point amount; storing, a plurality of authorization records associated with payment transactions, wherein each authorization record includes at least an authorization key associated with a specific account profile and a unique identifier; receiving, an erasure confirmation message, wherein the erasure confirmation message indicates confirmation for erasure of a payment transaction using reward points, the erasure confirmation message including at least a specific unique identifier; identifying, a specific authorization record where the included unique identifier corresponds to the specific unique identifier; identifying, a specific account profile based on the included account identifier and the authorization key included in the identified specific authorization record; deducting, a point cost associated with the payment transaction from the point amount included in the identified specific account profile; generating, a transaction message, wherein the transaction message is a request for rebate of a transaction amount of the payment transaction; and transmitting, the generated transaction message. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of generating a transaction message request with reward points for rebate of a transaction amount of the payment transaction and transmitting the message to a payment network. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement 
As for dependent claims 2-8, and 10-16 further describe the abstract idea of A generating a transaction message request with reward points for rebate of a transaction amount of the payment transaction and transmitting the message to a payment network. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “How Merchant-Funded Rewards Give New Life to Customer Loyalty Programs” describes “
It is becoming increasingly obvious that outdated bank-funded loyalty programs have lost value. The market is beginning to recognize the value of merchant-funded programs as supplements and even replacements to traditional loyalty programs, but not all such programs are created equally. For several decades, financial institutions (FIs) have used traditional point-based or cash-back reward incentives as a way to build customer loyalty and increase usage of their bankcard products. According to a 2008 First Data study, 76 percent of consumers belong to a credit card loyalty program. Unfortunately, over time these programs have become increasingly less effective in helping FIs retain customers and influence their purchasing behavior. The proliferation of nearly identical loyalty programs throughout the marketplace has diminished the ability for companies to differentiate themselves through these programs. In its 2007 report, Sizing Up the U.S. Loyalty Marketing Industry, Colloquy estimates that each household belongs to an average of 12 different loyalty programs—and that less than half of these programs are actively participated in. Loyalty programs have become commodity items that are ubiquitous and nearly indistinguishable from each other, forcing FIs to undertake costly (and often ineffective) promotional tactics, like temporarily boosting reward percentages, to set themselves apart. Escalating resource constraints have also contributed to the decline in the overall effectiveness of traditional loyalty programs. Because of the deteriorating value of these programs, many FIs have diverted marketing resources—resulting in lackluster programs with decreased appeal and even less relevance to customers.”


5.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621